                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
FJN                                              271 Cadman Plaza East
F. #2018R02355/NY-NYE-800                        Brooklyn, New York 11201



                                                 February 26, 2020

By E-mail

The Honorable Robert M. Levy                   The application is granted.
United States Magistrate Judge                          SO ORDERED
Eastern District of New York                       s/Robert Levy
225 Cadman Plaza East
Brooklyn, NY 11201
                                              2/26/20
             Re:    United States v. Yonny Cano Linares
                    Criminal Docket No. 19-316 (AMD)

Dear Judge Levy:

             The government respectfully moves for an order unsealing the above-
captioned matter in its entirety.

                                                 Respectfully submitted,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney

                                         By:               /s/
                                                 Francisco J. Navarro
                                                 Assistant U.S. Attorney
                                                 (718) 254-6007
Enclosure

cc:   Clerk of Court (By ECF)
FJN
F.# 2018R02355/NY-NYE-800

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------X

UNITED STATES OF AMERICA                             PROPOSED ORDER
       - against -                                   CR 19-316 (AMD)
YONNY CANO LINARES,
    also known as “Llanero,”

                     Defendant.

--------------------------X

              Upon the application of RICHARD P. DONOGHUE, United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Francisco J.

Navarro, for an order unsealing the above-captioned matter in its entirety.

              WHEREFORE, it is ordered that the above-captioned matter in its entirety be

unsealed.


Dated: Brooklyn, New York
       _________________, 2020




                                           HONORABLE ROBERT M. LEVY
                                           UNITED STATES MAGISTRATE JUDGE
                                           EASTERN DISTRICT OF NEW YORK
